Citation Nr: 0416032	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision rendered 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2001, the 
veteran testified at a hearing before the undersigned Member 
of the Board sitting at the RO.  A transcript of this hearing 
has been associated with the claims folder.

In August 2001, the case was remanded to the RO for further 
development.  The RO has completed the requested development 
and the case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been completed.  

2.  The veteran has PTSD due in part to the inservice 
stressor of being subjected to rocket and mortar attacks.

3.  The evidence corroborates that the veteran was subjected 
to rocket and mortar attacks in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f)(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) and the implementing 
regulations are applicable to the matter decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for PTSD.  Therefore, no further 
development under the VCAA or the implementing regulations is 
required with respect to this matter.  
	
Evidentiary Background:

The record reflects that the veteran served with the Marine 
Corps in Vietnam with the Headquarters Company of the 4th 
Marine Regiment, of the 3rd Marine Division from March 1969 
to March 1970.  His primary duty during that time was radio 
relay operator.  His awards and decorations include the 
National Defense Service Medal, Vietnamese Service Medal, 
Vietnamese Campaign Medal, and Republic of Vietnam 
Meritorious Unit Citation Gallantry Cross.  

The veteran filed his claim for service connection for PTSD 
in April 1998.  He reported that, while working on radio 
watch, a fellow marine went to work with some generators.  
The generators caught on fire and the fellow marine tried to 
get away from the fire and accidentally splashed himself with 
gas and caught on fire.  Several soldiers knocked the marine 
down and sprayed him with fire extinguishers.  When the 
veteran got to the marine, his legs, hands, and face were 
burned.  The injured marine was taken to a medical station.  
The veteran identified the other veteran as RB.  

Postservice VA medical records show that the veteran 
underwent inpatient substance abuse treatment for cocaine and 
alcohol abuse from April to May 1998.  At that time, he was 
also noted to have depression.  From May to August 1998, he 
underwent therapy for substance abuse. 

In July 1998, the veteran was afforded a VA PTSD examination.  
He reported that he worked as a radio operator in Vietnam, 
and was never involved in direct combat or out in the bush.  
However, his unit did come under repeated sniper fire and he 
did observe shelling and injuries to other soldiers.  He 
reported nightmares of unit marching, wearing his uniform, 
and similar scenes from his military life.  He could not 
handle firecrackers on the Fourth of July and usually hid in 
his basement.  He reported that he had to run out of the 
movie Forrest Gump.  His postservice history included 
hospitalization for detoxification on three occasions with no 
prior psychiatric hospitalization.  Polysubstance abuse, in 
remission; substance induced mood disorder; and anxiety 
disorder, not otherwise specified were diagnosed.  The 
veteran was also noted to have a personality disorder, not 
otherwise specified, with passive-dependent traits.  

From November 1998 to January 1999, the veteran received 
inpatient VA psychiatric treatment for PTSD, alcohol 
dependence, and drug (crack cocaine) dependence.  He had 
intrusive thoughts, flashbacks, nightmares of Vietnam, 
depression, social isolation, hypervigilance, and increased 
startle reflex.  He had previously been prescribed medication 
for his PTSD.  During this hospitalization, the veteran 
supplied information regarding inservice stressors.  He 
asserted that upon arrival in Vietnam, he was assigned to HQ 
Company, 4th Marines.  His primary duty was operating a radio 
for artillery.   He reported four traumatic memories.  First, 
during August or September 1969, while serving at Firebase 
Rockpile, a fellow marine (RB) caught on fire while servicing 
a generator.  The veteran reported feeling guilty as he was 
supposed to be changing the generator when it caught on fire.  
Second, four days after arriving in Vietnam, while stationed 
at Firebase Vandergrift, he was on work detail filling 
sandbags when the base came under rocket attack.  One round 
hit the mess hall.  The veteran ran over to the mess hall and 
witnessed several injured soldiers.  Third, during the summer 
of 1969, while at Firebase Vandergrift, helicopters would 
bring people back to the base on the end of ropes.  This 
reminded the veteran of "a chunk of meat hanging in a 
butcher's shop."  Fourth, he reported coming under mortar 
attack in the fall of 1969 at Firebase Vandergrift while 
serving on night guard duty.  One round landed not more than 
10 feet away from his foxhole

A subsequent VA consultation report dated in February 1999 
indicates the veteran dreamed of traumatic events from 
Vietnam several times per week.  He also had nightmares, 
night sweats, and problems controlling his anger.  He 
reiterated his account of inservice stressors that he 
previously reported during his inpatient treatment for PTSD.  
A diagnosis of PTSD related to his claimed stressors in 
Vietnam was rendered.  Subsequent VA outpatient treatment 
records show that the veteran received treatment for 
psychiatric conditions and substance abuse problems

In December 1999, in response to a request for information 
regarding the veteran's alleged inservice stressors, the 
Marine Corps provided copies of various unit records of the 
4th Marine Regiment, 3rd Marine Division, dated during the 
veteran's service with the unit.  Command chronologies from 
the 4th Marine Regiment, 3rd Marine Division, show that 
Rockpile Firebase and Vandergrift Combat Base underwent enemy 
mortar and rocket attacks on numerous occasions from May 1969 
to September 1969.  These records document frequent use of 
artillery support in connection with ground operations 
against enemy forces.  While the command chronologies do not 
show that the mess hall was damaged by artillery, the records 
do reflect that the 4th Marines mess hall had to be repaired 
and rescreened in August 1969.  Reports from the Headquarters 
Company of the 4th Marine Regiment show that RWD was injured 
with facial and body burns in July 1969.  

In March 2001, the veteran testified at a hearing before the 
undersigned Member of the Board sitting in Detroit, Michigan.  
He reported his stressors of having his friend catch fire in 
front of him, experiencing enemy rocket attacks and sniper 
fire, the mess hall getting hit by friendly fire, and serving 
perimeter duty.  He also performed guard duty while traveling 
with convoys.  On a couple of instances while traveling on 
convoy duty, he received sniper fire.  While he was not 
completely certain, he thought that the individual that was 
burned in the generator fire was RB.  He believed that the 
fire occurred in July or August 1969. 

From June to July 2002, the veteran underwent inpatient VA 
treatment for PTSD.  He reported an onset of symptoms in 1970 
with intrusive thoughts, nightmares, increased startle 
response, depression, and memory problems.  

Legal Criteria:  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board initially notes that the evidence of record 
establishes the required diagnosis of PTSD.  Although the 
veteran did not receive an award indicative of his 
participation in combat, the Board finds that the record 
contains credible supporting evidence that the veteran's 
claimed inservice stressors occurred.  In numerous statements 
since he originally filed a claim of service connection, the 
veteran identified numerous inservice stressors, including 
mortar and rocket attacks, being subjected to snipers, and 
witnessing a fellow soldier burned.  In addition, the 
veteran's service personnel records show that he served with 
the 4th Marine Regiment, of the 3rd Marine Division.  The 
records of this unit confirm that the veteran's unit was 
subjected to mortar and rocket attacks during his service in 
Vietnam and support the veteran's claim that he was likely 
subjected to sniper attacks while riding in convoys.  These 
records also show that the veteran's unit was involved in 
combat during his tour of duty in Vietnam.

Additionally, the Board notes that the veteran first filed a 
claim of entitlement to service connection for PTSD in April 
1998.  Since that time, the veteran has maintained that his 
PTSD is related to the several inservice stressors discussed 
above.  The Board observes that, at every opportunity since 
that time, including multiple statements made over a period 
of more than six years, the veteran has consistently 
reported, with only minor variation, the same stressors that 
he now urges underlie his condition.  As such, in its role as 
fact finder, the Board finds the veteran to be a credible 
historian, especially in light of the unit records forwarded 
by the Marine Corps.

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged 
inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the second element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed inservice stressor occurred.  

With respect to the final element required to establish 
service connection for PTSD, there is no dispute that the 
veteran has been diagnosed with PTSD.  The record is replete 
with consistent diagnoses of PTSD going back many years.  In 
addition, the record also contains numerous assessments 
specifically linking the veteran's condition with his 
reported inservice stressors.  In this regard, the Board 
observes that VA inpatient and outpatient treatment records 
show that the veteran has PTSD related to his exposure to 
rocket and mortar attacks in Vietnam.  In particular, during 
hospitalization from November 1998 to January 1999, the 
veteran was diagnosed as having PTSD due to his Vietnam 
experiences.  

Thus, the evidence of record shows that VA health care 
providers have diagnosed the veteran as having PTSD due to 
stressors that took place while he was serving in Vietnam.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that these reported inservice stressors 
actually occurred.  Accordingly, the Board finds that service 
connection for PTSD is warranted.



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



